SECURITY AGREEMENT Stocks, Bonds and Possessory Collateral DATE OF AGREEMENT 11/07/2008 DEBTOR NAME AND ADDRESS PLEDGOR NAME AND ADDRESS LENDER NAME AND ADDRESS SBL, L.L.C. 16 South Pennsylvania Oklahoma City, OK 73107 SBL, L.L.C. 16 South Pennsylvania Oklahoma City, OK 73107 The Bank Of The West Oklahoma City Branch 4801 Gaillardia Parkway, Suite 190 Oklahoma City, OK 73142 I.GRANT OF SECURITY INTEREST.For value received, Pledgor (hereinafter the “Debtor”) hereby grants to Lender named above a security interest in the property described in Paragraph II, which property is hereinafter referred to collectively as “Collateral.”This security interest and assignment is given to secure all the obligations of the Borrower and of the Debtor to Lender as more fully set forth in Paragraphs III and IV hereof.If the Collateral includes a certificate of deposit maintained with Lender, Lender may place a hold on such certificate(s) of deposit. For purposes of this Agreement, any term used in the Uniform Commercial Code, as adopted and revised from time to time in the State of Oklahoma (“UCC”), and not defined in this Agreement has the meaning given to the term in the UCC.Debtor’s location (if other than the address reflected above is in the state of . II.COLLATERAL.The Collateral includes: (A) All specifically described Collateral; (B) All proceeds of Collateral; and (C) Other property as indicated below. (A) SPECIFICALLY DESCRIBED COLLATERAL share(s) of LSB Corporation common/preferred stock evidenced by certificate number SEE EXHIBIT “A” (B) ALL PROCEEDS of the specifically described Collateral regardless of kind, character or form (including, but not limited to, renewals, extensions, redeposits, reissues or any other changes in form of the rights represented thereby), together with any stock rights, rights to subscribe, liquidating dividends, cash dividends, dividends paid in stock, or any other property to which Undersigned may hereafter become entitled to receive by reason of the specifically described Collateral; and in the event Undersigned receives any such property, Undersigned agrees immediately to deliver same to Lender to be held by Lender in the same manner as Collateral specifically described above. (C) OTHER PROPERTY which shall be deemed Collateral shall include all dividends and interest paid in cash on the Collateral, provided, however, that Lender at its option may permit such dividends and/or interest to be received and retained by Undersigned, but provided further, that Lender may at any time terminate such permission.Collateral shall further include without limitation, all money, funds, or property owned by Undersigned which is now or which hereafter may be possessed or controlled by Lender whether by pledge, deposit or otherwise. III.OBLIGATIONS SECURED BY THIS AGREEMENT.The security interest herein granted is given to secure all of the obligations of Borrower or Debtor to Lender including: (a) The performance of all of the agreements, covenants and warranties of the Borrower or Debtor as set forth in any agreement between Borrower or Debtor and Lender; (b) All liabilities of Borrower or Debtor to
